Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1, 4, 6-9, 11, 13-15, 18, and 20-21 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 10 and 12, directed to the species of variants of the allowable product, previously withdrawn from consideration as a result of a restriction requirement, Claims 10 and 12 hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 08/13/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
	Claims 1, 4, 6-15, 18, and 20-21 are allowed over prior art of record.
Claims 2-3, 5, 16-17, and 19 are canceled. The following is an examiner's statement of reasons for allowance:
Regarding claim 1,4, and 6-13, The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole either
 Regarding claim 14-15 and 18, The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" such that the relief pass through is configured to provide strain relief to the first and second electrical cables to prevent the accessory from being inadvertently disconnected from the multi-part electrical enclosure- wherein the lid is securely coupled to the second enclosure via a fastener to prevent opening of the multi-part enclosure, wherein the fastener comprises one or more locking pins configured to be released via a release tool " in combination with the remaining limitations of the claim 14. 
Regarding claim 20-21, The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" inserting a release tool into a lid of a multi-part electrical enclosure to release one or more locking pins securely coupling the lid to the multi-part electrical enclosure, wherein a first 
Therefore, prior art of record neither anticipates nor renders obvious the instantapplication claimed invention as a whole either taken alone or in combination. 
	Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submissions should be clearly labeled "Comments onStatement of Reasons for Allowance." 
Conclusion
	The prior art made of record and not relied upon is considered pertinent toapplicant's disclosure. Naylor (US7097474 B1) Cheng (US 6492590 B1) and Brown (US 2002/0179315 A1)
Naylor discloses an outlet cover with strain relief.
Cheng discloses a strain relief portion between two enclosure lids.
Brown discloses a cable outlet between a shell enclosure.

	None of the references, alone or in combination, teach all of the limitations for theclaims including: " wherein the multi-part electrical enclosure comprises a first enclosure comprising a back wall, and a first wall extending away from the back wall, and a second opening located on the back wall for receiving the second electrical cable; wherein the multi-part electrical enclosure comprises a second enclosure coupled to the first enclosure, the second enclosure comprising a second wall coupled to the first enclosure, wherein the first opening is located on the second enclosure; wherein the multi-part electrical enclosure comprises a lid 
	None of the references, alone or in combination, teach all of the limitations for theclaims including: " such that the relief pass through is configured to provide strain relief to the first and second electrical cables to prevent the accessory from being inadvertently disconnected from the multi-part electrical enclosure- wherein the lid is securely coupled to the second enclosure via a fastener to prevent opening of the multi-part enclosure, wherein the fastener comprises one or more locking pins configured to be released via a release tool " in combination with the remaining limitations of the claim 14.    
None of the references, alone or in combination, teach all of the limitations for theclaims including: " inserting a release tool into a lid of a multi-part electrical enclosure to release one or more locking pins securely coupling the lid to the multi-part electrical enclosure, wherein a first electrical cable coupled to the accessory passes into the multi-part electrical enclosure via a first opening of a relief pass through on a first side of the multi- part electrical enclosure and the first electrical cable is coupled together with a second electrical cable passing through a second opening on a second side of the multi-part electrical Application No. 16/580,537 Amendment and Response to Office Action Mailed September 30, 2021 Page 6 enclosure or a wireless adapter within the multi-part electrical enclosure," in combination with the remaining limitations of the claim 20
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETE LEE whose telephone number is (571) 270-5921. The examiner can normally be reached on Monday-Friday (2nd & 4th Friday Off). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Dole 


/PETE T LEE/Primary Examiner, Art Unit 2848